J-S48011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                         Appellee

                    v.

LARRY KEITH GARLAND

                         Appellant                  No. 1325 WDA 2014


           Appeal from the Judgment of Sentence March 3, 2014
            In the Court of Common Pleas of Allegheny County
            Criminal Division at No(s): CP-02-CR-009716-2013


BEFORE: PANELLA, J., DONOHUE, J., and WECHT, J.

JUDGMENT ORDER BY PANELLA, J.                     FILED OCTOBER 26, 2015

      Appellant, Larry Keith Garland, appeals from the judgment of sentence

entered March 3, 2014, in the Court of Common Pleas of Allegheny County.

We vacate the judgment of sentence and remand for resentencing.

      Garland entered a guilty plea to one count of carrying a firearm

without a license, 18 Pa.C.S.A. § 6016(a)(1), and the trial court imposed a

sentence of two to five years of imprisonment followed by five years of

probation. Garland filed a post-sentence motion, which was denied by

operation of law. This timely appeal followed.

      Garland first challenges the legality of his sentence. He argues—and

the trial court agrees—that the sentence imposed for carrying a firearm

without a license exceeds the statutory maximum. See Appellant’s Brief at

5; Trial Court Opinion, 12/12/14 at 5. If a court “imposes a sentence outside
J-S48011-15



of the legal parameters prescribed by the applicable statute, the sentence is

illegal and should be remanded for correction.” Commonwealth v.

Infante, 63 A.3d 358, 363 (Pa. Super. 2013) (citation omitted).

     Garland   claims   that   his   split   sentence   of   two   to   five   years’

imprisonment followed by a consecutive five years’ probation exceeds the

maximum sentence permissible for carrying a firearm without a license,

which is graded as a third-degree felony. See 18 Pa.C.S. § 6016(a)(1)

(grading offense as felony of the third degree). We agree.

     “When determining the lawful maximum allowable on a split sentence,

the time originally imposed cannot exceed the statutory maximum.”

Commonwealth v. Crump, 995 A.2d 1280, 1284 (Pa. Super. 2010)

(citations omitted). See also 42 Pa.C.S.A. § 9754(a). “Thus, [for example,]

where the maximum is ten years, a defendant cannot receive a term of

incarceration of three to six years followed by five years’ probation.” Crump,
995 A.2d at 1284.

     Here, the trial court’s sentence of two to five years of imprisonment

followed by five years’ probation exceeded the statutory maximum of seven

years. See 18 Pa.C.S.A. § 1103(3). This constitutes an illegal sentence,

which must be corrected. See Infante. We therefore vacate Garland’s




                                      -2-
J-S48011-15



judgment of sentence and remand for resentencing consistent with this

memorandum.1

       Judgment of sentence vacated. Case remanded for resentencing.

Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/26/2015




____________________________________________


1
  Our disposition of Garland’s first issue renders discussion of his second
issue moot. We advise on remand that while a pre-sentence investigation
(PSI) report may be requested at the discretion of the sentencing court, if a
PSI report is not ordered, the sentencing court must “place on the record the
reasons for dispensing with the pre-sentence investigation report … when
incarceration for one year or more is a possible disposition under the
applicable sentencing statutes.” Pa.R.Crim.P 702(A)(2)(a).




                                           -3-